DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Claim Rejections - Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-10 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 17273261.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3-4 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the polyarylene sulfide is referred to: before sedimentation, during sedimentation, or/and after sedimentation. For examination purpose, the claimed polyarylene sulfide is considered as before sedimentation, during sedimentation, or after sedimentation.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 7-9 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfes et al. (US 4734484, listed on ISR and IDS).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-9 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484).
As to claims 1-5 and 7-9, Nikkanti (claims, figures, abs., 4, 29, 54-56, 71, ex1-2) discloses a process of separating PPS via sedimentors.  The PPS in the separated in the slurry having a particle size of greater than 50 microns, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  The PPS (would inherently meet the claimed density for having the same molecular structure) is washed and generate large volume of dilute washing liquid comprising NMP, unreacted p-dichlorobenzene, and NaCl (density=2.16) that requires treatment for materials recovery. 

Therefore, as to claims 1-5 and 7-9, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Nikkanti and added decanter centrifuging at 2k rpm in view of Alfes, because the resultant process would yield a salt content PPS.

Claim(s) 6 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) and evidenced by Shirota et al. (US 20040087758).
Disclosure of Nikkanti and Alfes is adequately set forth in ¶1-2 and is incorporated herein by reference.  They are silent on the particle size of NaCl. 
Shirota Nikkanti (claims, figures, abs., 34, examples) teaches the typical size of NaCl in a process similar to those of Nikkanti and Alfes (solvent, monomer, etc.) is 5-10 microns.  One of ordinary skill in the art would obviously expect the process of Nikkanti and Alfes yield the claimed particle size of NaCl.
	
	
Claim(s) 10 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nikkanti et al. (US 20150087805) in view of Alfes et al. (US 4734484) and further in view of Ishibashi et al.  (JP 2011111548, listed on ISR and IDS).
Disclosure of Nikkanti and Alfes is adequately set forth in ¶1-2 and is incorporated herein by reference.  They are silent on the claimed process comprising dehydration and polymerization, which is well known for producing PPS, as taught Ishibashi (abs., claims, examples)  One of ordinary skill in the art would obviously modify the process of Nikkanti and Alfes and apply the dehydration and polymerization of Ishibashi.

	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766